Citation Nr: 9934126	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-01 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for status post 
left shoulder, recurrent dislocation.

4.  Entitlement to an increased evaluation for 
chondromalacia, patellar left postoperative, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1967, and from May 1967 to December 1979.  The 
record also indicates that he may have had unverified service 
in the California Army Reserve National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions in which service connection for 
arthritis of the spine was denied and in which a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) and increased evaluations 
for, inter alia, PTSD, a left shoulder disability, and left 
knee disability were denied.  The issues of increased ratings 
for PTSD, a left shoulder disability, and left knee 
disability are the subject of a remand following this 
decision.  The issue of entitlement to a TDIU rating was 
granted in a subsequent rating decision and is no longer 
before the Board on appeal. 


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current cervical, thoracic, and lumbar spine 
degenerative joint disease disability and injury or disease 
during the veteran's active service.   


CONCLUSION OF LAW

The claim for arthritis of the spine is not well grounded.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.3.09 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran argues that his currently diagnosed degenerative 
joint disease of the cervical, thoracic and lumbar spine, is 
the result of his active service.  Specifically, he avers 
that he was in a car accident in 1972, while he was on active 
service, and incurred injury to his spine, including whiplash 
and back pain.  In addition, he has argued that his military 
occupational specialty (MOS) as medical/clinical specialist 
(91B20 and 91C20, respectively) required him to lift 
patients, litters, and other equipment, which contributed to 
his back injuries.  To this end, he has presented competent 
medical evidence showing that he has been diagnosed with 
degenerative joint disease of the thoracic and lumbar spine, 
by X-ray, in June 1992, and with degenerative joint disease 
of the cervical spine with intervertebral disc narrowing and 
spurring in October 1991.  In addition, the veteran's own 
statements of injury during active service are sufficient for 
the purposes of well-grounding his claim.  Nonetheless, he 
has not presented competent medical evidence of a nexus 
between his currently diagnosed cervical, thoracic, and 
lumbar spine conditions and injury or disease during his 
active service.

Available service medical records show no complaints of or 
treatment for cervical, thoracic, or lumbar conditions.  The 
veteran's report of medical examination at discharge from 
active service is not of record.  However, consultation 
sheets dated in November and December 1979 are of record.  
The November 1979 sheet is directed to the orthopedic clinic 
and marked "EXPEDITE ETS ... For evaluation for 
Disabilities."  The examiner further noted that veteran had 
UP3 and LP3 profiles.  The December 1979 sheet is marked for 
"ETS Medical Evaluation."  In addition, various clinical 
test results are of record.  These documents reveal no 
complaints, abnormalities, defects, diagnoses, or any other 
findings concerning the veteran's cervical, thoracic, or 
lumbar spine.  Rather, the examiner specifically notes that 
examination of joints and muscles were normal.  Neurological 
examination was also found to be normal.  The profiles are 
also of record, but identify no spinal injuries or 
disabilities.  Rather, the one profile, dated in November 
1972, lists left ankle arthritis and left shoulder 
dislocation and surgery.  The other profile, dated in August 
1977, lists sensorineuro hearing loss.

The veteran has argued that his neck and back symptoms began 
in service and have existed continuously to the present.  
Yet, the medical evidence simply does not concur.  Rather, 
the earliest medical evidence of any possible back treatment 
is a cryptic noted dated in February 1983-four years after 
the veteran's discharge from active service and three years 
beyond the one-year presumptive period.  The note is on the 
bottom of a private medical receipt and reads "thoracic 
[unknown]."  Thereafter, in March 1986, the veteran 
underwent VA examination.  The report reveals no complaints 
or history of back problems, and no abnormalities, defects, 
diagnoses, or findings concerning the cervical, thoracic, or 
lumbar spine.  It is not until June 1988-more than nine 
years after the veteran's discharge from active service and 
well-beyond the one-year presumptive period-that the medical 
evidence shows complaints of and treatment for a back 
condition.  The entry, a hospital record, shows the veteran 
complained of lower back pain associated with playing 
basketball.  It is not until October 1991 and June 1992-more 
than 12 and 13 years, respectively, after the veteran's 
discharge from active service-that the medical evidence 
reveals diagnoses of cervical, thoracic, and lumbar 
degenerative joint disease.

The claims file contains no medical evidence, including 
statements or opinions, of a nexus between the veteran's 
cervical, thoracic, and lumbar degenerative joint disease and 
any disease or injury incurred during his active service.

The veteran has presented his own statements regarding the 
cause of his cervical, thoracic, and lumbar disabilities.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
arthritis of the spine or its etiologic relationship to 
service.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his cervical, 
thoracic, and lumbar degenerative joint disease and any 
disease or injury during his active service, his claim for 
service connection for arthritis of the spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statements of the case, which informed the 
veteran of the reason his claim had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to make his claims well-grounded.  The Board 
notes that the veteran's service medical records are 
incomplete.  In addition, the veteran has averred that he 
served in the California Army Reserve National Guard.  The RO 
made numerous efforts to obtain these records, to no avail.  
In this case, however, the lack of these records is not 
prejudicial, as the claim is not well grounded on the basis 
of the lack of any competent medical evidence of a nexus 
between current disability and injury or disease during his 
active service.  The veteran's assertions of inservice injury 
to his neck and back are sufficient for the purpose of well-
grounding is claim, as explained above.  In addition, the 
Board notes that the veteran has not pointed to any 
particular injury incurred during a period of inactive or 
active duty training in his capacity as a reservist or 
guardsman.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
U.S. Court of Appeals for Veterans Claims (previously the 
U.S. Court of Veterans Appeals, hereinafter Court) rejected 
the argument that 38 C.F.R. §§ 3.103(a), 3.159(a); VA 
Adjudication Procedure Manual M21-1, Part III, para. 1.03(a) 
and Part IV, para. 2.10(f); and policies set forth in other 
VA documents require VA to assist the claimant in developing 
facts pertinent to the claim even though a well-grounded 
claim had not yet been submitted.  The Court concluded that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Consequently, the Board sees no basis upon 
which to comply with the representative's request in this 
regard.


ORDER

The claim for service connection for arthritis of the spine 
is denied.


REMAND

The veteran also seeks entitlement to increased evaluations 
for his service-connected PTSD, left shoulder disability, and 
left knee disability.  In November 1997, the RO issued a 
rating decision which denied these claims, and denied 
entitlement to TDIU, of which the veteran was given notice in 
December 1997.  In December 1997, the veteran's 
representative submitted a notice of disagreement (NOD) as to 
the issue of individual unemployability.  The RO responded 
with a statement of the case (SOC), identifying the issue as 
one of entitlement to TDIU, in January 1998.  In February 
1998, the veteran submitted a timely substantive appeal in 
which he explicitly enumerated the issues as (1) 
unemployability status, (2) left medial collateral ligament 
tear left knee, (3) PTSD, and (4) left shoulder.  This may be 
considered a NOD as to the increased rating issues.  

In a July 1998 rating decision, the RO granted a TDIU rating 
and continued the 10 percent rating for hypertension under 
Diagnostic Code 7101.  It also increased the evaluation of 
PTSD from 30 percent to 70 percent under Diagnostic Code 
9411, and increased the evaluation of the left shoulder 
disability from 30 percent to 40 percent under Diagnostic 
Code 5010-5202.  The RO stated that this action granted the 
benefits the veteran was seeking in his NOD.  Consequently, 
the RO did not issue a SOC concerning the issues of increased 
evaluations for PTSD, the left shoulder disability, and the 
left knee disability.  The Board notes, however, that the 
diagnostic codes used to rate the disabilities in question 
provide for higher ratings than those currently assigned, if 
the required manifestations are present.  Consequently, the 
appeal for increased ratings for these disabilities remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a NOD as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a NOD is filed, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  
Consequently, the Board will remand the issues of increased 
evaluations for the service connected PTSD, left shoulder 
disability, and left knee disability to the RO for the 
issuance of a SOC.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a SOC concerning 
the issues of entitlement to increased 
evaluations for service-connected PTSD, 
left shoulder disability, and left knee 
disability.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the SOC, he must perfect a timely substantive 
appeal on each issue he wishes to appeal to the Board.  
Otherwise, the Board will not have jurisdiction.  The Board 
intimates no opinion as to the ultimate outcome of any 
additional claim or claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







